Citation Nr: 0823029	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  96-04 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


INTRODUCTION

The veteran served on active duty from January 1957 to July 
1959.  

This appeal arose from a March 1987 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for a psychiatric disorder.

In April 1987, the veteran submitted a statement to the RO 
that was addressed to the Board of Veterans' Appeals (Board) 
in which he said that "the decision in my case is not in 
accord with the law."  The Board accepted that statement as 
a timely filed notice of disagreement.  See 38 C.F.R. 
§ 19.118 (1986).  The RO did not issue a statement of the 
case with regard to the March 1987 determination.  Therefore, 
the veteran's February 1987 claim to reopen remained pending, 
and the March 1987 determination - rather than the September 
1994 determination in which the RO again held that new and 
material evidence had not been received to reopen a claim of 
service connection for a psychiatric disorder and for which 
the veteran filed another notice of disagreement - is the one 
on appeal.

In October 1999, the Board remanded the case to the RO for 
further development and adjudicative action.  In an October 
2003 decision, the Board found that new and material evidence 
had been presented, and the Board then remanded the issue of 
service connection for a psychiatric disability.  In a 
February 2006 decision, the Board denied the appeal.  

The veteran appealed the case to the U.S. Court of Appeals 
for Veterans Claims (Court).  In March 2008, the Court 
granted a Joint Motion for Remand and vacated the Board's 
February 2006 decision and remanded the case to the Board for 
further development and readjudication.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the October 2003 remand, the Board directed VA to obtain 
records from various locations.  Subsequent to the RO's 
contact with the veteran regarding obtaining such records, 
the veteran provided release forms and street addresses for 
several of the medical establishments.  However, the Court, 
through the Joint Motion for Remand, found that the record 
was insufficient in indicating the extent of any action taken 
to procure the various records.  Additionally, in a July 2008 
statement, the veteran's attorney reported that the veteran 
received treatment for psychiatric symptoms about 3 months 
after service separation at the Pacific Mental Hospital.  The 
attorney also stated that her office can be contacted for 
additional information and assistance.  

The Board also observes that subsequent to the Board's 
February 2006 decision, the Court issued its decision on 
March 3, 2006, in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that 
the Veterans Claims Assistance Act of 2000 (VCAA) notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
service connection, the VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The veteran must be apprised 
of these requirements in a VCAA notification.  

Accordingly, this case is REMANDED for the following action:

1.  Provide the veteran with proper VCAA 
notice of the information and evidence 
necessary to establish a disability 
rating and an effective date, including 
notice of what evidence, if any, the 
veteran is expected to obtain and submit, 
what evidence will be retrieved by the 
VA, and inform the veteran that he should 
provide any evidence in his possession 
that pertains to the claim. See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); 38 
C.F.R. § 3.159.

2.  Ask the appellant through his 
attorney to identify all sources of 
treatment or evaluation, VA and non-VA, 
for psychiatric symptomatology from July 
1959 to the present.  After the veteran 
has provided any necessary authorization, 
obtain any medical records not currently 
on file.  Regardless of the appellant's 
response, obtain all outstanding, 
relevant VA treatment reports.  The 
following records should be obtained:

(a) all records from the VA Medical 
Center in Long Beach, California, for the 
period from 1993 to 1997.

(b) Yuba County Hospital for a 
hospitalization ending on December 2, 
1960;

(c) Merced County Hospital for a 
hospitalization ending in or around 
November 21, 1962, and for 
hospitalization(s) from May 1983 to March 
1984;

(d) The Psychiatric Hospital, in San 
Juan, Puerto Rico, for treatment from 
June 1966 to December 1967;

(e) Dr. Grayson in South Gate, 
California, for treatment in 1985;

(f) Martin Luther King Hospital for 
treatment from 1987 to 1990;

(g) St. Francis Hospital for treatment 
from 1987 to 1990;

(h) Mission Hospital for treatment from 
1987 to 1990;

(i) Dr. Ryan for treatment 1987 to 1990;

(j) Dr. Hicks for treatment from 1987 to 
1990;

(k) Pacific Mental Hospital from 1959.

If the records cannot be obtained, the 
procedures of 38 C.F.R. § 3.159(c)(1) 
(2007) must be followed and documented in 
the claims files.  

3.  Undertake any development deemed 
essential in addition to that specified 
above, including a nexus opinion that 
accounts for all of the evidence in the 
claims file.  Readjudicate the issue of 
entitlement to service connection for a 
chronic acquired psychiatric disorder 
under a broad interpretation of the 
applicable regulations and Court 
decisions, with consideration of 
38 C.F.R. §§ 3.303, 3.307, and 3.309 
(2007), as applicable.

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, issue a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence obtained, all action taken regarding evidence 
that could not be obtained, and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


	                     
______________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





 Department of Veterans Affairs


